DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3, 8, 10, 12-15 and 17-20 are amended.
Claims 2 and 9 are cancelled.
No Claim(s) is/are added.
Claims 1, 3-8 and 10-20 are currently pending for examination.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Angela C. Pechacek (Reg. No. 78,145) on June 14, 2022.
The application has been amended as follows: 
In the claims: 
	Please replace all the claims as follows:
1.	(Currently Amended) A system for monitoring data link health using connectionless loops over redundant Internet Protocol (IP) networks, comprising: 
an IP network device that is connected to an end device used by a first party to communicate with a second party through an IP network connection via the IP network device;
a first network device operating a first network connected to the IP network device and referring to the IP network device with a first identifier;
a second network device operating a second network connected to the IP network device and referring to the IP network device with a second identifier that is different from the first identifier;
an intermediary device allowing communication of packets between the first and second networks; and 
executable instructions stored in memory of the IP network device that execute to create a  using a connectionless protocol, send the packet from the IP network device through the first network addressed to the second identifier, wherein the packet is routed from the first network to the intermediary device and into the second network based on the second identifier, receive the packet at the IP network device from the second network, compare, at the IP network device, contents of the packet prior to sending with contents of the packet subsequent to receiving, determine the packet is corrupted, lost, or late in response to the contents of the packet prior to sending being different from the contents of the packet subsequent to receiving, and determine, at the IP network device, health of at least one of: the first network or the second network based on whether the packet is corrupted, lost, or late.

2.	(Canceled) 

3.	(Currently Amended) The system of claim 1, wherein the system includes executable instructions stored in the memory of the IP network device that execute to create multiple wherein the packets are routed from the first network to the intermediary device and into the second network based on the second identifier, and receive at least some of the packets from the second network.
	
4.	(Previously Presented) The system of claim 3, wherein the executable instructions include instructions to analyze the packets received to determine if any of the packets are corrupted, missing, or late.

5.	(Original) The system of claim 1, wherein the first network is a Wide Area Network (WAN). 

6.	(Original) The system of claim 5, wherein the second network is a WAN. 

7.	(Original) The system of claim 1, wherein the first network is a Local Area Network (LAN). 
	
8.	(Currently Amended) An Internet Protocol (IP) network device for monitoring data link health using connectionless loops over redundant IP networks, comprising: 
a processor; and
a memory, wherein executable instructions are stored in the memory that the processor executes to create a  using a connectionless protocol, send the packet from the IP network device through a first network addressed to a second identifier, whereinto receiving, and determine, at the IP network device, health of at least one of: the first network or the second network based on whether the packet is corrupted, lost, or late.

9.	(Canceled) 

10.	(Currently Amended) The device of claim 8, wherein the executable instructions include instructions to create multiple wherein
	
11.	(Previously Presented) The device of claim 10, wherein the executable instructions include instructions to analyze the packets received to determine if any of the packets are corrupted, missing, or late.

12.	(Currently Amended) The device of claim 8, wherein the executable instructions include instructions to create a layer 4 

13.	(Currently Amended) The device of claim 8, wherein the executable instructions include instructions to create a UDP 

14.	(Currently Amended) The device of claim 8, wherein the executable instructions include instructions to create a different , wherein

15.	(Currently Amended) A non-transitory computer readable medium having instructions thereon that are executable by a processor for monitoring data link health using connectionless loops over redundant Internet Protocol (IP) networks, comprising: 
connecting an end device used by a first party to communicate with a second party through an IP network connection via an IP network device;
connecting a first network device operating a first network connected to the IP network device and referring to the IP network device with a first identifier;
connecting a second network device operating a second network connected to the IP network device and referring to the IP network device with a second identifier that is different from the first identifier; 
creating a  using a connectionless protocol; 
sending the packet from the IP network device through the first network addressed to the second identifier, wherein; 
receiving the packet at the IP network device from the second network;
comparing, at the IP network device, contents of the packet prior to sending with contents
of the packet subsequent to receiving;
determining the received packet is corrupted, lost, or late in response to the contents of
the packet prior to sending being different from the contents of the packet subsequent to receiving; and
determining, at the IP network device, health of at least one of: the first network or the second network based on whether the packet is corrupted, lost, or late.

16.	(Original) The non-transitory computer readable medium of claim 15, wherein the instructions are executable for connecting a third network device operating a third network connected to the IP network device and referring to the IP network device with a third identifier that is different from the first identifier and second identifier.

17.	(Currently Amended) The non-transitory computer readable medium of claim 16, wherein the instructions are executable to create multiple wherein

18.	(Currently Amended) The non-transitory computer readable medium of claim 16, wherein the instructions are executable to create multiple , wherein

19.	(Currently Amended) The non-transitory computer readable medium of claim 16, wherein the instructions are executable to create multiple , wherein

20.	(Currently Amended) The non-transitory computer readable medium of claim 15, wherein the instructions are executable to create multiple , wherein network.  

Response to Arguments
Applicant’s arguments filed on 12/13/2021 (See Remarks/Arguments, pages 8-11) with respect to claims 1, 8 and 15 have been considered and are persuasive.  The rejections to claims 1, 3-8 and 10-20 under 35 U.S.C. §103 are withdrawn.

Allowable Subject Matter
Claims 1, 3-8 and 10-20 (renumbered as 1-18) are allowed.
This communication warrants no examiner’s reason for allowance, as the prosecution and applicant’s reply make evident reasons for allowance (See applicant’s persuasive arguments filed on 12/13/2021, pages 8-11), satisfying the “record as a whole” as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remark indicate the reasons claims are patentable over the prior art of record. Reason for allowance is in all probability evident from the record.  Thus, no examiner's statement of reasons for allowance is necessary (see M.P.E.P 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090. The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462

/PETER CHEN/Primary Examiner, Art Unit 2462